Exhibit 10.1

 

Form of Employee Restricted Stock Award Agreement

 

KEY ENERGY SERVICES, INC.

2007 EQUITY AND CASH INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made, effective as of the
       day of             , 20     (the “Date of Grant”), between Key Energy
Services, Inc., a Maryland corporation (the “Company”), and
                           (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Key Energy Services, Inc. 2007 Equity and
Cash Incentive Plan (the “Plan”) pursuant to which awards of restricted shares
of common stock of the Company (“Common Stock”) may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of restricted shares of Common
Stock provided for herein (the “Restricted Stock Award”) to the Participant in
recognition of the Participant’s services to the Company, such grant to be
subject to the terms set forth herein.

 

NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:

 


1.                                       GRANT OF RESTRICTED STOCK AWARD. 
PURSUANT TO SECTION 7.1 OF THE PLAN, THE COMPANY HEREBY ISSUES TO THE
PARTICIPANT ON THE DATE OF GRANT A RESTRICTED STOCK AWARD CONSISTING OF, IN THE
AGGREGATE,            SHARES OF COMMON STOCK OF THE COMPANY (HEREINAFTER CALLED
THE “RESTRICTED STOCK”) HAVING THE RIGHTS AND SUBJECT TO THE RESTRICTIONS SET
OUT IN THIS AGREEMENT AND THE PLAN.  THE RESTRICTED STOCK SHALL VEST IN
ACCORDANCE WITH SECTION 4 HEREOF.


 


2.                                       INCORPORATION BY REFERENCE.  THE
PROVISIONS OF THE PLAN INCLUDING, WITHOUT LIMITATION, SECTION 14.5 THEREOF, ARE
HEREBY INCORPORATED HEREIN BY REFERENCE.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN, THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN AND ANY CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINITIONS SET FORTH IN THE PLAN.  THE COMMITTEE SHALL
HAVE THE AUTHORITY TO INTERPRET AND CONSTRUE THE PLAN AND THIS AGREEMENT AND TO
MAKE ANY AND ALL DETERMINATIONS THEREUNDER, AND ITS DECISION SHALL BE BINDING
AND CONCLUSIVE UPON THE PARTICIPANT AND HIS OR HER LEGAL REPRESENTATIVE IN
RESPECT OF ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AGREEMENT.


 


3.                                       RESTRICTIONS.  EXCEPT AS PROVIDED IN
THE PLAN OR THIS AGREEMENT, THE RESTRICTIONS ON THE RESTRICTED STOCK ARE THAT
THEY WILL BE FORFEITED BY THE PARTICIPANT AND ALL OF THE PARTICIPANT’S RIGHTS TO
SUCH SHARES SHALL IMMEDIATELY TERMINATE WITHOUT ANY PAYMENT OR CONSIDERATION BY
THE COMPANY, IN THE EVENT OF ANY SALE, ASSIGNMENT, TRANSFER, HYPOTHECATION,
PLEDGE OR OTHER ALIENATION OF SUCH RESTRICTED STOCK MADE OR ATTEMPTED DURING THE
RESTRICTED PERIOD, WHETHER VOLUNTARY OR INVOLUNTARY, AND IF INVOLUNTARY WHETHER
BY PROCESS OF LAW IN ANY CIVIL OR CRIMINAL SUIT, ACTION OR PROCEEDING, WHETHER
IN THE NATURE OF AN INSOLVENCY OR BANKRUPTCY PROCEEDING OR OTHERWISE, WITHOUT
THE WRITTEN CONSENT OF THE BOARD.


 

--------------------------------------------------------------------------------



 


4.                                       VESTING.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE RESTRICTIONS DESCRIBED IN SECTION 3 ABOVE WILL LAPSE ON THE DATE OR
DATES, AS THE CASE MAY BE, SET FORTH ON EXHIBIT A TO THIS AGREEMENT (EACH A
“VESTING DATE,” AND THE PERIOD BEGINNING ON THE DATE OF GRANT AND ENDING ON EACH
VESTING DATE, THE “RESTRICTED PERIOD”); PROVIDED, THAT, THE PARTICIPANT IS STILL
IN CONTINUOUS SERVICE WITH THE COMPANY ON SUCH VESTING DATE.


 


(A)                                  DEATH, DISABILITY.  THE RESTRICTED PERIOD
SHALL EXPIRE AND ALL RESTRICTIONS WILL LAPSE WITH RESPECT TO 100% OF THE
RESTRICTED STOCK UPON THE TERMINATION OF THE PARTICIPANT’S CONTINUOUS SERVICE
DUE TO DEATH OR DISABILITY PRIOR TO THE VESTING DATE.


 


(B)                                 CHANGE IN CONTROL.  THE RESTRICTED PERIOD
SHALL EXPIRE AND ALL RESTRICTIONS WILL LAPSE WITH RESPECT TO 100% OF THE
RESTRICTED STOCK UPON THE OCCURRENCE OF A CHANGE IN CONTROL PRIOR TO THE VESTING
DATE; PROVIDED, THAT, THE PARTICIPANT IS IN CONTINUOUS SERVICE IMMEDIATELY PRIOR
TO SUCH CHANGE IN CONTROL.


 


(C)                                  TERMINATION OF CONTINUOUS SERVICE.  EXCEPT
AS OTHERWISE SET FORTH IN SECTION 4(A) OR SECTION 4(B) ABOVE, IF THE
PARTICIPANT’S CONTINUOUS SERVICE TERMINATES FOR ANY REASON AT ANY TIME PRIOR TO
THE VESTING DATE, THE UNVESTED RESTRICTED STOCK WILL BE FORFEITED AND ALL OF THE
PARTICIPANT’S RIGHTS TO SUCH SHARES OF COMMON STOCK SHALL IMMEDIATELY TERMINATE.


 


5.                                       TAXES.


 


(A)                                  TAX WITHHOLDING.  THE COMPANY SHALL HAVE
THE RIGHT TO DEDUCT FROM ANY COMPENSATION PAID TO THE PARTICIPANT PURSUANT TO
THE PLAN THE AMOUNT OF TAXES REQUIRED BY LAW TO BE WITHHELD THEREFROM, OR TO
REQUIRE THE PARTICIPANT TO PAY THE COMPANY IN CASH SUCH AMOUNT REQUIRED TO BE
WITHHELD.  SUBJECT TO THE DISCRETION OF THE COMMITTEE, THE PARTICIPANT MAY
SATISFY ANY FOREIGN, FEDERAL, STATE OR LOCAL TAX WITHHOLDING OBLIGATION RELATING
TO THE ACQUISITION OF SHARES OF COMMON STOCK UNDER THIS RESTRICTED STOCK AWARD
BY ANY OF THE FOLLOWING MEANS (IN ADDITION TO THE COMPANY’S RIGHT TO WITHHOLD OR
TO DIRECT THE WITHHOLDING FROM ANY COMPENSATION PAID TO THE PARTICIPANT BY THE
COMPANY OR BY AN AFFILIATE) OR BY A COMBINATION OF SUCH MEANS:  (I) TENDERING A
CASH PAYMENT; (II) AUTHORIZING THE COMPANY TO WITHHOLD VESTED RESTRICTED STOCK
OTHERWISE DELIVERABLE TO THE PARTICIPANT HEREUNDER; PROVIDED, HOWEVER, THAT NO
RESTRICTED STOCK IS WITHHELD WITH A VALUE EXCEEDING THE MINIMUM AMOUNT OF TAX
REQUIRED TO BE WITHHELD BY APPLICABLE LAW; OR (III) DELIVERING TO THE COMPANY
PREVIOUSLY OWNED AND UNENCUMBERED SHARES OF COMMON STOCK.


 


(B)                                 SECTION 83(B) OF THE CODE.  IF THE
PARTICIPANT PROPERLY ELECTS, WITHIN THIRTY (30) DAYS OF THE DATE OF GRANT, TO
INCLUDE IN GROSS INCOME FOR FEDERAL INCOME TAX PURPOSES AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE RESTRICTED STOCK AS OF THE DATE OF GRANT PURSUANT TO
SECTION 83(B) OF THE CODE, TO THE EXTENT REQUIRED BY LAW, THE PARTICIPANT SHALL
PAY TO THE COMPANY, OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE COMMITTEE TO
PAY TO THE COMPANY IN THE YEAR OF SUCH GRANT, ANY FEDERAL, STATE OR LOCAL TAXES
REQUIRED TO BE WITHHELD WITH RESPECT TO SUCH SHARES OF COMMON STOCK.  IF THE
PARTICIPANT FAILS TO MAKE SUCH PAYMENTS, THE COMPANY OR ITS AFFILIATES SHALL, TO
THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY
KIND OTHERWISE DUE TO

 

2

--------------------------------------------------------------------------------



 


THE PARTICIPANT ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO
BE WITHHELD WITH RESPECT TO SUCH COMMON STOCK.


 


6.                                       RIGHTS AS SHAREHOLDERS; DIVIDENDS.  THE
PARTICIPANT SHALL BE THE RECORD OWNER OF THE RESTRICTED STOCK UNLESS AND UNTIL
SUCH SHARES OF COMMON STOCK ARE CANCELLED OR RESCINDED PURSUANT TO THE TERMS OF
THE PLAN OR SOLD OR OTHERWISE DISPOSED OF, AND AS RECORD OWNER SHALL BE ENTITLED
TO ALL RIGHTS OF A STOCKHOLDER OF THE COMPANY, INCLUDING, WITHOUT LIMITATION,
VOTING RIGHTS, IF ANY, WITH RESPECT TO THE RESTRICTED STOCK AND THE RIGHT TO
RECEIVE DIVIDENDS, IF ANY, WHILE THE RESTRICTED STOCK IS HELD IN CUSTODY.


 


7.                                       CERTIFICATES.  REASONABLY PROMPTLY
FOLLOWING THE DATE OF GRANT, THE COMPANY SHALL CAUSE TO BE ISSUED TO THE
PARTICIPANT A CERTIFICATE IN RESPECT OF THE RESTRICTED STOCK, WHICH SHALL BEAR
THE FOLLOWING (OR A SIMILAR) LEGEND IN ADDITION TO ANY OTHER LEGENDS THAT MAY BE
REQUIRED UNDER FEDERAL OR STATE SECURITIES LAWS:


 

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE KEY ENERGY SERVICES, INC. 2007 EQUITY AND CASH
INCENTIVE PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT DATED AS OF
[                              ] ENTERED INTO BETWEEN THE REGISTERED OWNER AND
KEY ENERGY SERVICES, INC.  A COPY OF THE PLAN AND THE AWARD AGREEMENT ARE ON
FILE AT THE OFFICES OF KEY ENERGY SERVICES, INC.”

 

The Committee shall require that the certificate evidencing such shares of
Common Stock be delivered upon issuance to the Company or such other depository
as may be designated by the Committee as a depository for safekeeping until the
restrictions set forth herein and in the Plan lapse.  At the expiration of the
restrictions, the Company shall deliver to the Participant (or his legal
representative, beneficiary or heir, if applicable) stock certificates for the
shares of Common Stock deposited with it free from legend except as otherwise
provided by the Plan or as otherwise required by applicable law.

 


8.                                       COMPLIANCE WITH LAWS AND REGULATIONS. 
THE ISSUANCE AND TRANSFER OF THE RESTRICTED STOCK SHALL BE SUBJECT TO COMPLIANCE
BY THE COMPANY AND THE PARTICIPANT WITH ALL APPLICABLE REQUIREMENTS OF
SECURITIES LAWS AND WITH ALL APPLICABLE REQUIREMENTS OF ANY STOCK EXCHANGE ON
WHICH THE COMPANY’S COMMON STOCK MAY BE LISTED AT THE TIME OF SUCH ISSUANCE OR
TRANSFER.


 


9.                                       STOP-TRANSFER INSTRUCTIONS.  THE
PARTICIPANT AGREES THAT, TO ENSURE COMPLIANCE WITH THE RESTRICTIONS IMPOSED BY
THIS AGREEMENT, THE COMPANY MAY ISSUE APPROPRIATE “STOP-TRANSFER” INSTRUCTIONS
TO ITS TRANSFER AGENT, IF ANY, AND IF THE COMPANY TRANSFERS ITS OWN SECURITIES,
IT MAY MAKE APPROPRIATE NOTATIONS TO THE SAME EFFECT IN ITS OWN RECORDS.


 


10.                                 REFUSAL TO TRANSFER.  THE COMPANY WILL NOT
BE REQUIRED TO (I) REGISTER ANY TRANSFER OF SHARES OF COMMON STOCK ON ITS
REGISTER OF STOCKHOLDERS IF SUCH SHARES OF COMMON STOCK HAVE BEEN SOLD OR
OTHERWISE TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS OF THIS

 

3

--------------------------------------------------------------------------------



 


AGREEMENT OR (II) TREAT AS OWNER OF SUCH SHARES OF COMMON STOCK, OR TO ACCORD
THE RIGHT TO VOTE OR PAY DIVIDENDS TO ANY PURCHASER OR OTHER TRANSFEREE TO WHOM
SUCH SHARES OF COMMON STOCK HAVE BEEN SO TRANSFERRED.


 


11.                                 NO RIGHT TO CONTINUOUS SERVICE.  NOTHING IN
THIS AGREEMENT SHALL BE DEEMED BY IMPLICATION OR OTHERWISE TO IMPOSE ANY
LIMITATION ON ANY RIGHT OF THE COMPANY OR ANY OF ITS AFFILIATES TO TERMINATE THE
PARTICIPANT’S CONTINUOUS SERVICE AT ANY TIME.


 


12.                                 NOTICES.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND
SHALL BE BY REGISTERED OR CERTIFIED FIRST CLASS MAIL, RETURN RECEIPT REQUESTED,
TELECOPIER, COURIER SERVICE OR PERSONAL DELIVERY:


 

if to the Company:

 

Key Energy Services, Inc.

1301 McKinney Street, Suite 1800

Houston, Texas 77010

Facsimile: 713-651-4559

Attention: General Counsel

 

if to the Participant, at the Participant’s last known address on file with the
Company.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 


13.                                 BOUND BY PLAN.  BY SIGNING THIS AGREEMENT,
THE PARTICIPANT ACKNOWLEDGES THAT HE HAS RECEIVED A COPY OF THE PLAN AND HAS HAD
AN OPPORTUNITY TO REVIEW THE PLAN AND AGREES TO BE BOUND BY ALL OF THE TERMS AND
PROVISIONS OF THE PLAN.


 


14.                                 BENEFICIARY.  THE PARTICIPANT MAY FILE WITH
THE COMMITTEE A WRITTEN DESIGNATION OF A BENEFICIARY ON SUCH FORM AS MAY BE
PRESCRIBED BY THE COMMITTEE AND MAY, FROM TIME TO TIME, AMEND OR REVOKE SUCH
DESIGNATION.  IF NO DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT, THE
EXECUTOR OR ADMINISTRATOR OF THE PARTICIPANT’S ESTATE SHALL BE DEEMED TO BE THE
PARTICIPANT’S BENEFICIARY.


 


15.                                 SUCCESSORS.  THE TERMS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY, ITS SUCCESSORS
AND ASSIGNS, AND ON THE PARTICIPANT AND THE BENEFICIARIES, EXECUTORS AND
ADMINISTRATORS, HEIRS AND SUCCESSORS OF THE PARTICIPANT.


 


16.                                 AMENDMENT OF RESTRICTED STOCK AWARD. SUBJECT
TO SECTION 17 OF THIS AGREEMENT, THE COMMITTEE AT ANY TIME AND FROM TIME TO TIME
MAY AMEND THE TERMS OF THIS RESTRICTED STOCK AWARD; PROVIDED, HOWEVER, THAT THE
PARTICIPANT’S RIGHTS UNDER THIS RESTRICTED STOCK AWARD SHALL NOT BE IMPAIRED BY
ANY SUCH AMENDMENT UNLESS (I) THE COMPANY REQUESTS THE PARTICIPANT’S CONSENT AND
(II) THE PARTICIPANT CONSENTS IN WRITING.

 

4

--------------------------------------------------------------------------------



 


17.                                 ADJUSTMENT UPON CHANGES IN CAPITALIZATION. 
RESTRICTED STOCK AWARDS MAY BE ADJUSTED AS PROVIDED IN THE PLAN INCLUDING,
WITHOUT LIMITATION, SECTION 11 OF THE PLAN.  THE PARTICIPANT, BY HIS EXECUTION
AND ENTRY INTO THIS AGREEMENT, IRREVOCABLY AND UNCONDITIONALLY CONSENTS AND
AGREES TO ANY SUCH ADJUSTMENTS AS MAY BE MADE AT ANY TIME HEREAFTER.


 


18.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THEREOF, OR PRINCIPLES OF
CONFLICTS OF LAWS OF ANY OTHER JURISDICTION THAT COULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.


 


19.                                 SEVERABILITY.  EVERY PROVISION OF THIS
AGREEMENT IS INTENDED TO BE SEVERABLE AND ANY ILLEGAL OR INVALID TERM SHALL NOT
AFFECT THE VALIDITY OR LEGALITY OF THE REMAINING TERMS.


 


20.                                 HEADINGS.  THE HEADINGS OF THE SECTIONS
HEREOF ARE PROVIDED FOR CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR
INTERPRETATION OF CONSTRUCTION, AND SHALL NOT CONSTITUTE A PART OF THIS
AGREEMENT.


 


21.                                 SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT
MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, WITH
THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the         
day of             , 20    .

 

 

 

KEY ENERGY SERVICES, INC.

 

 

 

 

 

By:

 

Title:

 

 

 

Address:

  1301 McKinney Street, Suite 1800
 Houston, Texas  77010

 

 

The undersigned hereby accepts the terms of this Agreement and the Plan.

 

 

 

 

 

[Participant]

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK

 

VESTING DATE

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------